[ex1028debsharkeyofferlet001.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF 155 5th Street San
Francisco, CA 94103 CONFIDENTIAL INFORMATION November 5, 2018 Deborah Sharkey
203 Los Palmos Drive N San Francisco, CA 94127 Re: Employment Offer Letter Dear
Deborah, It is my pleasure to offer you a position at Eventbrite, Inc.
(“Company”), coming on board to assume a primary role in building our business.
The details of this offer are as follows: Position: Chief Commercial Officer
Reporting To: Chief Executive Officer Base Salary: $400,000 USD per annum
Retention Bonus: $45,000 USD Equity Award Value $3,500,000 USD Start Date:
November 27, 2018 This offer is contingent upon reference checks, background
checks, clearance of any conflicts of interest, your execution of the
Proprietary Information and Invention Assignment Agreement, and your eligibility
to work in the United States. The terms of your new position with the Company
are as set forth below: 1. Position. We are very pleased to offer you the
position set forth above under “Position” reporting directly to the position set
forth above under “Reporting To.” 2. Start Date. Subject to fulfillment of the
conditions imposed by this letter agreement, you will commence this new position
with the Company on the above start date. 3. Proof of Right to Work. For
purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet002.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF United States. Such
documentation must be provided to us within three (3) business days of your
start date, or your employment relationship with us may be terminated. 4.
Compensation. (a) Base Salary. If you accept this offer, you will receive the
base salary listed above, which will be payable in semi-monthly installments on
our regular paydays, as in effect from time to time, net of all applicable
withholding taxes and deductions. (b) Bonus. You will be eligible to participate
in the Company’s Executive Bonus Plan as approved by the Company’s Board of
Directors for 2019. (c) Benefits. As an employee of the Company, you will be
eligible for company benefits as in effect from time to time in accordance with
our policies for similarly situated employees. (d) Retention Bonus. Subject to
your continued employment with the Company on the three month anniversary of
your start date, you will earn the bonus listed above. The bonus will be paid in
full, net of all applicable withholding taxes and other deductions, on your
first regular payday following the expiration of the three-month retention
period. Should your employment terminate prior to the three month anniversary of
your start date, for any reason, you will not have earned any portion of the
retention bonus. 5. Equity Compensation. In connection with the commencement of
your employment, the Company will recommend that its board of directors (or a
committee thereof) grant you restricted stock units with a value of $1,750,000
(the “RSUs”), where such value will be converted into a number of restricted
stock units based on the average closing market price of the Company’s Class A
common stock over the 30-day period ending on the last day of the month
immediately prior to the month of the grant date. The Company will also
recommend that its board of directors (or a committee thereof) grant you an
option to purchase shares of Eventbrite's Class A common stock (the “Option”),
with a value of $1,750,000, where such value will be converted into shares based
on the grant date “fair value” as determined in accordance with standard
accounting assumptions (i.e., the black-scholes value). The equity compensation
shall be governed by the terms and conditions of the Company’s 2018 Stock Option
and Incentive Plan, as amended (“Plan”) and the Company’s Restricted Stock Unit
and Stock Options Agreements (collectively referred to herein as “RSU and Option
Agreements”). A copy of the Plan and the form of the RSU and Option Agreements
are available for your review. The shares underlying the RSUs and Option issued
upon the settlement of the award will be subject to various rights, restrictions
and obligations, as provided in the Plan and the RSU and Option Agreements. 6.
Proprietary Information and Invention Assignment Agreement. Your acceptance of
this offer and commencement of employment with the Company is contingent upon
your execution of the Company’s “Proprietary Information and Invention
Assignment Agreement,” signed copies of which must be delivered to an officer of
the Company prior to or on your start date. 7. Conflicts of Interest. Your
employment pursuant to this offer is contingent upon you having disclosed to the
Company any potential conflicts of interest between your past employment and
future duties with the Company. By accepting this offer of employment, you are
certifying that (i) you are not aware of any impediment to loyal and
conscientious employment with the Company, (ii) you have not engaged in any
conduct or entered into any agreement that would disqualify you from employment
with the Company or in any way restrict your employment with the Company, and
(iii) neither your 2



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet003.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF employment with the
Company nor the discharge of your employment duties will violate any agreement
that you have executed with a third party. You agree to the best of your ability
and experience that you will at all times loyally and conscientiously perform
all of the duties and obligations required of and from you in connection with
your employment with the Company, and to the reasonable satisfaction of the
Company. During the term of your employment, you further agree that you will
devote all of your business time and attention to the business of the Company,
the Company will be entitled to all of the benefits and profits arising from or
incident to all such work services and advice and you will not render commercial
or professional services of any nature to any person or organization, whether or
not for compensation, without the prior written consent of the Company’s Chief
Executive Officer. By way of illustration, but not limitation, you may not (i)
accept or perform work of a nature that conflicts or competes in any way with
the business, products or services of the Company, or causes you or has
potential to cause you to be disloyal; (ii) use any Company resources including,
but not limited to, computer hardware and software, telephones, facsimile
machines, and copiers, for or in connection with any non-Company work; (iii)
perform any non-Company work on Company premises; or (iv) perform any
non-Company work during normal business hours. Nothing in this letter agreement
will prevent you from accepting speaking or presentation engagements in exchange
for honoraria or from serving on boards of charitable organizations, provided
such efforts are not inconsistent with the above principles. 8. At-Will
Employment. Notwithstanding any other provision of this letter agreement to the
contrary, your employment with the Company will be on an “at will” basis,
meaning that either you or the Company may terminate your employment at any time
for any reason or no reason, with or without cause. No employee or
representative of the Company, other than the Chief Executive Officer has the
authority to alter the at-will nature of your employment relationship. The Chief
Executive Officer can only do so in a written employment agreement that is
signed by both the Chief Executive Officer and yourself. We are delighted to
extend you this offer until 5 pm PST on November 8, 2018 and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter agreement in the space provided below and return it to
me, along with a signed and dated copy of the Proprietary Information and
Invention Assignment Agreement. This letter, together with the Proprietary
Information and Invention Assignment Agreement, sets forth the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Company and by you. If you have any
questions about this offer, please call me. We look forward to a favorable reply
and to a rewarding and productive association with you. Sincerely, Julia Hartz,
CEO Agreed and Accepted: 3



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet004.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF 2018-11-08
___________________________ ______________________ Deborah Sharkey Date
Enclosures: Proprietary Information and Invention Assignment Agreement;
Arbitration Agreement 4



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet005.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF DISPUTE RESOLUTION
AGREEMENT (US ONLY) This Dispute Resolution Agreement is a contract and covers
important issues relating to your employment with Eventbrite and the settlement
of any disputes that may arise from time to time between you and Eventbrite. You
are free to seek assistance from independent advisors of your choice outside
Eventbrite or to refrain from doing so if that is your choice. 1. How This
Agreement Applies This Agreement applies to any dispute arising out of or
related to your employment with Eventbrite, Inc. or one of its affiliates,
successor, subsidiaries or parent companies (collectively, "Eventbrite") or
termination of employment and survives after the employment relationship
terminates. Nothing contained in this Agreement shall be construed to prevent or
excuse you (individually or in concert with others) or Eventbrite from utilizing
Eventbrite’s existing internal procedures for resolution of complaints, and this
Agreement is not intended to be a substitute for such procedures. Except as it
otherwise provides, this Agreement is intended to apply to the resolution of
disputes that otherwise would be resolved in a court of law or before a forum
other than arbitration. This Agreement requires all such disputes to be resolved
only by an arbitrator through final and binding arbitration and not by a court
or jury trial. Such disputes include without limitation disputes arising out of
or relating to interpretation or application of this Agreement, including
without limitation as to the enforceability, conscionability, revocability, or
validity of this Agreement or any portion of this Agreement other than the Class
Action Waiver contained in paragraph 6 below. Except as it otherwise provides,
this Agreement also applies, without limitation, to disputes arising out of or
related to the employment relationship, trade secrets, unfair competition,
compensation, breaks and rest periods, termination, discrimination or harassment
and claims arising under the Uniform Trade Secrets Act, Civil Rights Act of
1964, Americans With Disabilities Act, Age Discrimination in Employment Act,
Family Medical Leave Act, Fair Labor Standards Act, Employee Retirement Income
Security Act (except for claims for employee benefits under any benefit plan
sponsored by Eventbrite and (a) covered by the Employee Retirement Income
Security Act of 1974 or (b) funded by insurance), Genetic Information
Nondiscrimination Act, and state statutes, if any, addressing the same or
similar subject matters, and all other state statutory and common law claims.
This Agreement is governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.
and evidences a transaction involving commerce. 2. Limitations On How This
Agreement Applies This Agreement does not apply to: (i) claims for workers
compensation, state disability insurance and unemployment insurance benefits,
(ii) disputes which may not be subject to pre-dispute arbitration agreements as
provided in the Dodd-Frank Wall Street Reform and Consumer Protection Act, and
(iii) claims for which applicable law permits access to an administrative agency
notwithstanding the existence of this Agreement and which are then brought
before such administrative agency, including without limitation claims or
charges brought before the Equal Employment Opportunity Commission
(www.eeoc.gov), the U.S. Department of Labor (www.dol.gov), the National Labor
Relations Board (www.nlrb.gov), or the Office of Federal Contract Compliance
Programs (www.dol.gov/esa/ofccp). Nothing in this Agreement shall be deemed to
preclude or excuse a party from bringing an administrative 5



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet006.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF claim before any
agency in order to fulfill the party's obligation to exhaust administrative
remedies before making a claim in arbitration. 3. Selecting The Arbitrator The
neutral Arbitrator shall be selected by mutual agreement of you and Eventbrite.
Unless you and Eventbrite mutually agree otherwise, the Arbitrator shall be an
attorney licensed to practice in the location where the arbitration proceeding
will be conducted or a retired federal or state judicial officer who presided in
the jurisdiction where the arbitration will be conducted. If for any reason the
parties cannot agree to an Arbitrator, either party may apply to a court of
competent jurisdiction with authority over the location where the arbitration
will be conducted for appointment of a neutral Arbitrator. The court shall then
appoint an arbitrator, who shall act under this Agreement with the same force
and effect as if the parties had selected the arbitrator by mutual agreement.
The location of the arbitration proceeding shall be no more than 45 miles from
the place where you last worked for Eventbrite, unless each party to the
arbitration agrees in writing otherwise. 4. Starting The Arbitration All claims
in arbitration are subject to the same statutes of limitation that would apply
in court. The party bringing the claim must demand arbitration in writing and
deliver the written demand by hand or first class mail to the other party within
the applicable statute of limitations period. The demand for arbitration shall
include identification of the parties, a statement of the legal and factual
basis of the claim(s), and a specification of the remedy sought. Any demand for
arbitration made to Eventbrite shall be provided to Eventbrite’s Legal
Department at Eventbrite’s then current registered address for the service of
process in California. The arbitrator shall resolve all disputes regarding the
timeliness or propriety of the demand for arbitration. A party may apply to a
court of competent jurisdiction for temporary or preliminary injunctive relief
in connection with an arbitrable controversy, but only upon the ground that the
award to which that party may be entitled may be rendered ineffectual without
such provisional relief. 5. How Arbitration Proceedings Are Conducted In
arbitration, the parties will have the right to conduct adequate civil
discovery, bring dispositive motions, and present witnesses and evidence as
needed to present their cases and defenses, and any disputes in this regard
shall be resolved by the Arbitrator. At a party’s request or on the Arbitrator’s
own initiative, the Arbitrator may subpoena witnesses or documents for discovery
purposes or for the arbitration hearing. 6. Class Action Waiver You and
Eventbrite agree not to bring any dispute in arbitration on a class basis.
Accordingly, there will be no right or authority for any dispute to be brought,
heard or arbitrated as a class action ("Class Action Waiver"). The Class Action
Waiver shall be severable from this Agreement in the event it is found
unenforceable. Notwithstanding any other clause contained in this Agreement, any
claim that all or part of the Class Action Waiver is invalid, unenforceable,
unconscionable, revocable, void or voidable may be determined only by a court of
competent jurisdiction and not by an arbitrator. The Class Action Waiver shall
be severable in any case in which the dispute is filed as an individual action
and severance is necessary to ensure the individual action proceeds in
arbitration. 6



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet007.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF Although you will not
be retaliated against, disciplined or threatened with discipline as a result of
exercising your rights under Section 7 of the National Labor Relations Act by
the filing of or participation in a class action in any forum, Eventbrite may
lawfully seek enforcement of this Agreement and the Class Action Waiver under
the Federal Arbitration Act and seek dismissal of such class action or claim. 7.
Paying For The Arbitration Each party will pay the fees for his, her or its own
attorneys, subject to any remedies to which that party may later be entitled
under applicable law. However, you will only pay so much of the arbitration
filing fees as you would have paid had you filed a Complaint in a court of law
and Eventbrite will pay all remaining administrative and/or hearing fees charged
by the Arbitrator. 8. The Arbitration Hearing And Award The parties will
arbitrate their dispute before the Arbitrator, who shall confer with the parties
regarding the conduct of the hearing and resolve any disputes the parties may
have in that regard. Within 30 days of the close of the arbitration hearing, any
party will have the right to prepare, serve on the other party and file with the
Arbitrator a brief. The Arbitrator may award any party any remedy to which that
party is entitled under applicable law, but such remedies shall be limited to
those that would be available to a party in his or her individual capacity in a
court of law for the claims presented to and decided by the Arbitrator, and no
remedies that otherwise would be available to an individual in a court of law
will be forfeited by virtue of this Agreement. The Arbitrator shall apply
applicable controlling law and will issue a decision or award in writing,
stating the essential findings of fact and conclusions of law. Except as may be
permitted or required by law, as determined by the Arbitrator, neither a party
nor an Arbitrator may disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of all parties. A court
of competent jurisdiction shall have the authority to enter a judgment upon the
award made pursuant to the arbitration. 9. Your Right To Opt Out Of Arbitration
Arbitration is not a mandatory condition of your employment at Eventbrite, and
therefore you may submit a form stating that you wish to opt out and not be
subject to this Agreement. You must submit a signed and dated statement on a
"Dispute Resolution Agreement Opt Out Form" ("Form"), a copy of which is
attached to this Agreement and can also be obtained from hr@eventbrite.com. In
order to be effective, the signed and dated Form must be returned to Eventbrite,
either (i) by Certified U.S. Mail addressed to Eventbrite Inc., 155 5th Street,
San Francisco, CA 94103, Attn: HR, or (ii) by email with confirmation of
delivery to hr@eventbrite.com, in each case within 30 days of your signing of
this Agreement. If you timely opt out as provided in this paragraph you will not
be subject to any adverse employment action as a consequence of that decision
and may pursue available legal remedies without regard to this Agreement. Should
you not opt out of this Agreement within 30 days of your signing of this
Agreement, continuing your employment after execution of this Agreement
constitutes mutual acceptance of the terms of this Agreement by you and
Eventbrite and binding arbitration will be the sole method by which disputes
between you and Eventbrite are resolved, except to the extent set forth herein.
You have the right to consult with counsel of your choice concerning this
Agreement. 10. Non-Retaliation 7



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet008.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF It is against
Eventbrite policy for any employee to be subject to retaliation if he or she
exercises his or her right to assert claims under this Agreement. If you believe
that you have been retaliated against by anyone at Eventbrite, you should
immediately report this to hr@eventbrite.com. 11. Enforcement Of This Agreement
This Agreement is the full and complete agreement relating to the formal
resolution of disputes covered by this Agreement. Except as stated in paragraph
6, above, in the event any portion of this Agreement is deemed unenforceable,
the remainder of this Agreement will be enforceable. If the Class Action Waiver
is deemed to be unenforceable, you and Eventbrite agree that this Agreement is
otherwise silent as to any party's ability to bring a class action in
arbitration. I acknowledge that I have received, read, and understood this
Dispute Resolution Agreement, including the Class Action Waiver contained
herein. I further acknowledge that I have read and understood my right to opt
out of this Agreement, as set forth in Paragraph 9 above. AGREED: EMPLOYEE NAME
PRINTED: Deborah Sharkey EMPLOYEE SIGNATURE: { } Date: 2018-11-08 8



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet009.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF DISPUTE RESOLUTION
AGREEMENT OPT OUT FORM I have reviewed the Dispute Resolution Agreement. I elect
to opt out of the Dispute Resolution Agreement. I understand that there will be
no adverse employment action taken against me as a consequence of that decision.
I understand that this signed Dispute Resolution Agreement Opt Out Form must be
returned in a timely fashion, as provided in the Dispute Resolution Agreement.
The date of its return will be determined by the date of the postmark on the
envelope in which the form is mailed. Alternatively, I may email the form to the
email address indicated below, and the date of return will be determined by the
date delivery of such email is confirmed. By timely returning this signed
Dispute Resolution Agreement Opt Out Form, I understand that the Dispute
Resolution Agreement will not apply to me. Date of Signature: _______________
Employee Signature: _______________ Employee Name Printed:
_______________________ This Dispute Resolution Agreement Opt Out Form may be
returned to the Human Resources Department either: (1) via Certified U.S. Mail
addressed to Eventbrite Inc., 155 5th Street, San Francisco, CA 94103, Attn: HR;
OR (2) via email to hr@eventbrite.com. 9



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet010.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF PROPRIETARY
INFORMATION AND INVENTION ASSIGNMENT AGREEMENT This Agreement is effective as of
the commencement of my employment with Eventbrite, Inc., its subsidiaries and/or
affiliates (all of the foregoing together with their successors and assigns
being referred to collectively herein as the “Company”) and is intended to
formalize in writing certain understandings and procedures that have been in
effect since the time I was initially employed by the Company. In return for my
new or continued employment by the Company, I acknowledge and agree that: 1.
Period of Employment. As used herein, the period of my employment (as well as
the definition of “employment,” “employed,” and words of similar import as used
in this Agreement) includes any time in which I may be or have been rendering
services to the Company or retained by the Company, including as an intern,
consultant or independent contractor. 2. Information Systems. I recognize and
agree that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice. 3. Proprietary Information. I
understand that “Proprietary Information” means information the Company has or
will develop, acquire, create, compile, discover or own, that has value in or to
the Company’s business, which is not generally known and which the Company
wishes to maintain as confidential. Proprietary Information includes both
information disclosed by the Company to me, and information developed or learned
by me during the course of my employment with the Company. Proprietary
Information also includes all information of which the unauthorized disclosure
could be detrimental to the interests of the Company, whether or not such
information is identified as Proprietary Information. By way of illustration,
but not limitation, Proprietary Information includes any and all Company
Inventions (as defined below), technical and non-technical information including
patent, copyright and trade secret, techniques, sketches, drawings, models,
inventions, know-how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of the Company, and includes, without
limitation, its respective information concerning research, experimental work,
development, design details and specifications, engineering, financial
information, procurement requirements, purchasing, manufacturing, customer lists
and identities (including but not limited to customers of the Company on which I
called or with which I may become acquainted during the term of my employment),
business forecasts, sales and merchandising, marketing plans and information,
and information regarding other employees. I understand nothing in this
Agreement is intended to limit employees’ rights to discuss the terms, wages, or
working conditions of their employment, as protected by applicable law. 4.
Nondisclosure of Proprietary Information. All Proprietary Information is the
sole property of the Company, its assigns, and/or third parties who provided it
to the Company, as applicable, and the Company, such assigns and/or such third
parties, as applicable, shall be the sole owner of all patents, copyrights,
works, trade secrets and other rights in connection therewith. I hereby assign
to the Company any rights I may have or acquire in such Proprietary Information.
At all times, both during my employment by the Company and after its
termination, I will keep in strict confidence and trust all Proprietary
Information, and I will not use or disclose any Proprietary Information or
anything directly relating to it without the written consent of the Company,
except as may be necessary in the ordinary course of performing my duties as an
employee of the Company. Notwithstanding the foregoing, it is understood that:
(a) this Agreement does not restrict my use of information which is generally
known in the trade or industry not as a result of a breach of this Agreement and
my own skill, knowledge, know-how and



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet011.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF experience to
whatever extent and in whatever way I wish (but, for clarity, the foregoing does
not grant me a license to any Company intellectual property); and (b) I may make
disclosures of Proprietary Information that are specifically required by law or
court order, provided that I have used diligent efforts to limit disclosure and
to obtain confidential treatment or a protective order and have notified the
Company of such proceedings giving it an adequate chance to do the same. I
understand my unauthorized use or disclosure of Company Proprietary Information
during my employment may lead to disciplinary action, up to and including
immediate termination and legal action by Company. I also understand my
obligations under this Section 4 shall continue after termination of my
employment. 5. Return of Materials. Upon termination of my employment, or at the
request of the Company from time to time before termination, I will deliver to
the Company all Company property, including but not limited to devices and
equipment. 6. Inventions. As used in this Agreement, the term “Inventions” means
any and all new or useful art, discovery, improvement, technical development, or
invention whether or not patentable, know- how, designs, works of authorship,
mask works, trademarks, formulae, processes, manufacturing techniques, trade
secrets, ideas, artwork, software or other copyrightable or patentable works. To
the extent allowed by applicable law, for purposes of this Agreement, the term
“Inventions” (and the assignments and licenses under Section 8 below) shall
include (and I hereby expressly waive) all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”). To the extent I retain any such Moral Rights
under applicable law, I hereby ratify and consent to any action that may be
taken with respect to such Moral Rights by or authorized by the Company and
agree not to assert any Moral Rights with respect thereto. I will confirm any
such ratifications, consents and agreements from time to time as requested by
the Company. 7. Disclosure of Prior Inventions. I have identified on Attachment
A (“Prior Inventions”) attached hereto all Inventions relating in any way to the
Company’s business or proposed business which were made by me prior to my
employment with the Company (“Prior Inventions”), and I represent that such list
is complete. I represent that I have no rights in any such Inventions other than
those Prior Inventions specified in Attachment A (“Prior Inventions”). If there
is no such list on Attachment A (“Prior Inventions”), I represent that I have
made no such Prior Inventions at the time of signing this Agreement. 8.
Ownership of Company Inventions; License of Prior Inventions. I hereby agree
promptly to disclose and describe to the Company, and I hereby assign and agree
to assign to the Company or its designee, my entire right, title, and interest
(including patent rights, copyrights, trade secret rights, mask work rights, sui
generis database rights and all other intellectual property rights of any sort
throughout the world) in and to all Inventions and any associated intellectual
property rights which I may solely or jointly conceive, develop or reduce to
practice during the period of my employment with the Company, whether prior to
or following the execution of this Agreement, to and only to the fullest extent
allowed by applicable law, including California Labor Code Section 2870
(“Company Inventions”). I agree to grant the Company or its designees a
non-exclusive, royalty free, perpetual, irrevocable, transferable, sublicensable
(with rights to sublicense through multiple tiers of distribution), worldwide
license to practice all applicable patent, copyright and other intellectual
property rights and confidential information relating to any Prior Inventions
which I incorporate, or permit to be incorporated, in any Company Inventions,
products or services, or which is necessary for the use, reproduction,
distribution or other exploitation of any Company Inventions. Notwithstanding
the foregoing, I agree that I will not incorporate, or permit to be
incorporated, such Prior Inventions in any Company Inventions, products or
services without Company’s prior written consent.



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet012.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF 9. Cooperation in
Perfecting Rights to Inventions. (a) I agree to perform, during and after my
employment, all acts deemed necessary or desirable by the Company to permit and
assist it, at its expense, in obtaining, perfecting, maintaining, defending and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Inventions hereby assigned or licensed to the Company. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in the registration and enforcement of applicable patents,
copyrights, mask works or other legal proceedings. (b) In the event the Company
is unable for any reason to secure my signature to any document required to
apply for or execute any patent, copyright, mask work or other applications with
respect to any Inventions (including improvements, renewals, extensions,
continuations, divisions or continuations in part thereof), I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agents and attorneys-in-fact to act for and on my behalf and instead of me,
to execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights, mask works
or other rights with the same legal force and effect as if executed by me. 10.
No Violation of Rights of Third Parties. My performance of all the terms of this
Agreement and as an employee of the Company do not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior to my employment with the Company, and I will not disclose
to the Company, use in the course of my employment, or induce the Company to
use, any confidential or proprietary information or material belonging to any
previous employer or others. I am not a party to any other agreement, whether
written or oral, that will interfere with my full compliance with this
Agreement. I agree not to enter into any agreement, whether written or oral,
that will interfere with my full compliance with this Agreement. 11. Survival.
This Agreement (a) shall survive my employment by the Company, (b) does not in
any way restrict my right or the right of the Company to terminate my employment
at any time, for any reason or for no reason, (c) inures to the benefit of
successors and assigns of the Company, and (d) is binding upon my heirs and
legal representatives. 12. Nonassignable Inventions. Notwithstanding any
provision of this Agreement to the contrary, this Agreement does not apply to
any Invention that qualifies fully as a nonassignable Invention under the
provisions of Section 2870 of the California Labor Code (which is attached
hereto as Attachment B), and I acknowledge that I have received and reviewed
such provisions of the California Labor Code. However, I agree to disclose
promptly in writing to the Company all Inventions made or conceived by me during
the term of my employment, whether or not I believe such Inventions are subject
to this Agreement, to permit a determination by the Company as to whether or not
the Inventions should be the property of Company. Any such information will be
received in confidence by the Company. 13. No Solicitation of Employees. During
the term of my employment with the Company and for a period of twelve (12)
months thereafter, I will not directly or indirectly solicit, induce, recruit or
encourage any of the Company’s employees or consultants to terminate their
relationship with the Company, or attempt to solicit, induce, recruit, encourage
or take away employees or consultants of the Company, either for myself or for
any other person or entity. 14. No Competition. I agree that during the term of
my employment with the Company (whether or not during business hours), I will
not engage in any activity that is in any way competitive with the business or
demonstrably anticipated business of the Company, assist any other person or
organization



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet013.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF in competing with any
business or demonstrably anticipated business of the Company, or engage in any
other activities that conflict with my obligations to the Company. 15. No
Solicitation of Customers. I agree that for a period of twelve (12) months
following my employment with the Company, I will not use any Proprietary
Information of the Company to negatively influence any of the Company’s clients
or customers from purchasing Company products or services, or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly to direct any purchase of products and/or services to any
person, firm, corporation, institution or other entity in competition with the
business of the Company. 16. Communication to Future Employers. Without
disclosing any Proprietary Information, I agree to communicate my obligations
under this Agreement to any future employer or potential employer. The Company
is entitled to communicate my obligations under this Agreement to any such
future employer or potential employer. 17. Termination Certification. Upon
termination of my employment with the Company, I agree to immediately sign and
deliver to the Company the “Termination Certification” attached hereto as
Exhibit C. I also agree to keep the Company advised of my home and business
address for a period of three (3) years after termination of my employment with
the Company, so that the Company can contact me regarding my continuing
obligations provided for in this Agreement. 18. Injunctive Relief. A breach of
any of the promises or agreements contained herein will result in irreparable
and continuing damage to the Company for which there will be no adequate remedy
at law, and the Company shall be entitled to injunctive relief and/or a decree
for specific performance, and such other relief as may be proper (including
monetary damages if appropriate) and without any requirement to post a bond. 19.
Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows with notice deemed given as indicated: (i) by
personal delivery when delivered personally; (ii) by overnight courier upon
written verification of receipt; (iii) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (iv) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below or such other address as
either party may specify in writing in accordance with this section. 20.
Governing Law. This Agreement shall be governed in all respects by the laws of
the United States of America and by the laws of the State of California, as such
laws are applied to agreements entered into and to be performed entirely within
California between California residents. 21. Severability. Should any provisions
of this Agreement be held by a court of law to be illegal, invalid or
unenforceable, such illegal, invalid or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms. 22. Waiver; Delay. The waiver by the Company of a
breach of any provision of this Agreement by me shall not operate or be
construed as a waiver of any other or subsequent breach by me. No delay by the
Company in enforcing any of its rights or remedies upon a breach of any
provision of this Agreement shall be construed as a waiver of such breach. 23.
Assignment. This Agreement is fully assignable by the Company, but any purported
assignment of rights or delegation of duties under this Agreement by me is void
and of no force and effect.



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet014.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF 24. Entire Agreement.
This Agreement, together with my offer letter agreement to which this Agreement
was attached, represents my entire understanding with the Company with respect
to the subject matter of this Agreement and supersedes all previous
understandings, written or oral. This Agreement may be amended or modified only
with the written consent of both an authorized officer of the Company and me. No
oral waiver, amendment or modification shall be effective under any
circumstances whatsoever. 25. At-Will Employment. I understand and acknowledge
that my employment with the Company is for no specified term and constitutes
“at-will” employment. I also understand that any representation to the contrary
is unauthorized and not valid unless in writing and signed by the CEO of the
Company. Accordingly, I acknowledge that my employment relationship may be
terminated at any time, with or without good cause or for any or no cause, at my
option or at the option of the Company, with or without notice. I further
acknowledge that the Company may modify job titles, salaries, and benefits from
time to time as it deems necessary. Signature page follows I HAVE READ THIS
AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS WHICH IT IMPOSES
UPON ME WITHOUT RESERVATION. NO PROMISES



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet015.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY. Accepted and Agreed: Eventbrite 155 5th Street San
Francisco, CA 94103 By: Julia Hartz, CEO Title: Chief Executive Officer
By:____________________________________
Name:__________________________________Deborah Sharkey
Address:________________________________203 Los Palmos Drive San Francisco, CA
94127 Dated: _________________________________2018-11-08



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet016.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF Attachment A PRIOR
INVENTIONS NA ________ Employee Initials



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet017.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF Attachment B
California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer. (a)
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for his employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet018.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF Attachment C
EVENTBRITE, INC. TERMINATION CERTIFICATION This is to certify that Eventbrite,
Inc. has previously requested the return and destruction, and I am required to
return and destroy, and certify that I have returned and destroyed, all written
and tangible material in my possession incorporating Proprietary Information
(including but not limited to devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, or other documents or property, or reproductions of any
and all aforementioned items belonging to Eventbrite, Inc., its subsidiaries,
affiliates, successors or assigns (together, the “Company”)), as defined in the
Proprietary Information and Invention Assignment Agreement (“PIIAA”). I further
certify I have complied with all the terms of the PIIAA signed by me, including
but not limited to, the reporting of any inventions (as defined therein)
conceived or made by me (solely or jointly with others) as covered by that
agreement, and my obligations not to use or disclose Company Proprietary
Information (as defined therein) except as necessary in the ordinary course of
performing my duties as an employee of the Company. I further agree that I will
comply with my obligation under the Proprietary Information and Invention
Assignment Agreement not to use or disclose any trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of the Company or any of its employees, clients, consultants or
licensees. I further agree that, for twelve (12) months from the date of this
Certification, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
myself or for any other person or entity. I further agree that, for twelve (12)
months from the date of this Certification, I shall not use any Proprietary
Information of the Company, as defined under the Proprietary Information and
Invention Assignment Agreement, to negatively influence any of the Company’s
clients or customers from purchasing Company products or services or to solicit
or influence or attempt to influence any client, customer or other person either
directly or indirectly to direct any purchase of products and/or services to any
person, firm, corporation, institution or other entity in competition with the
business of the Company. Without disclosing any Proprietary Information, I agree
to communicate my obligations under the PIIAA to any future employer or
potential employer. The Company is entitled to communicate my obligations under
this Agreement to any such future employer or potential employer. After leaving
the Company’s employment, I will be employed by:



--------------------------------------------------------------------------------



 
[ex1028debsharkeyofferlet019.jpg]
DocuSign Envelope ID: AD18AD3F-DDC2-42F9-B389-221386240FCF
_____________________________________________________________________________________
in the position of:
_____________________________________________________________________________________
Agreed By: Signature: ________________________________ Employee Name:
___________________________ Date: _____________________________________



--------------------------------------------------------------------------------



 